DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and remarks filed 1/29/21 are acknowledged. Claim 1 has been amended. Claims 3, 11, and 12 have been canceled. Claims 1-2, and 4-10 are pending and under examination. 
Withdrawn Objections and Rejections
The objection to the specification for not properly identifying trademarks is withdrawn in light of Applicant’s amendment thereto. See page 3 of the previous Office action.
The rejection of claims 1-2 and 4-10 under 35 U.S.C. 102(a)(1) as being anticipated by Nymox (Nymox reports 5-year results from prospective randomized controlled prostate cancer study of fexapotide triflutate in 146 US men. (2018). BioSpace, Retrieved from https://dialog.proquest.com/professional/docview/1990801632?accountid=131444), is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 8 of the previous Office action.
Maintained Objection and Rejections
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-2 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/528,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to administering a therapeutically effective amount fexapotide triflutate to a subject having a low grade unifocal prostate cancer tumor, wherein administering the fexapotide triflutate reduces cancer incidence, reduces cancer grade, and reduces cancer progression (worsening) in the entire hemi-prostate where the initial unifocal prostate cancer tumor was located and treated. Both sets of claims recite that the fexapotide triflutate is administered by intraprostatic injection directly to the low grade unifocal prostate cancer tumor and that the therapeutically effective amount of the TF is 2.5mg - 20 mg, 2.5 mg - 15 mg, and 15 mg. Both sets of claims recite the same outcomes. The difference between the instant claims and the claims of the ‘390 application is that the ‘390 application does not recite the phrase “low grade unifocal cancer tumor”. However, the specification of the ‘390 application teaches that unifocal refers to a single cancerous foci and teaches that administering FT to the unifocal cancer tumor is for reducing multifocal cancer incidence, multifocal cancer grade, and multifocal cancer progression in mammals having low grades or at low risk of multifocal cancer (i.e., prostate cancer having a Gleason Score ≤ 6). The specification of the ‘390 application further teaches that a prostate cancer having a Gleason Score ≤ 6 is considered low risk. Thus, a unifocal cancer tumor, as used in the ‘390 claims is an obvious variation of a “low grade unifocal prostate cancer tumor, and the instant claims and the claims of the ‘390 application are not patentably distinct.
Please note, the specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant argues that the rejection will address this rejection should this be only rejection remaining in the application.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
New Rejection Necessitated by Applicant’s Amendment
Claim Interpretation
The instant specification teaches that the expression “low grade unifocal prostate cancer” denotes a single cancerous focus having a Gleason grade of <6, or 3+3 that was detected by biopsy. Thus, for the purposes of applying the prior art, subjects having a Gleason grade of <6, or 3+3 that was detected by biopsy fulfills the limitation of a low grade unifocal prostate cancer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nymox (Nymox reports 5-year results from prospective randomized controlled prostate cancer study of fexapotide triflutate in 146 US men. (2018). BioSpace, Retrieved from https://dialog.proquest.com/professional/docview/1990801632?accountid=131444) in view of Mazzucchelli et al. (Anticancer Research 29: 5155-5162 (2009)) and Shore et al. (Ther Adv Urol. 2019 Jan-Dec; 11: 1756287218820807).
The instant claims are drawn to a method of reducing cancer incidence, reducing cancer grade, and reducing cancer progression (worsening) in a mammal having a low grade unifocal 
Nymox teaches biopsy was used to confirm diagnosis of T1c prostate cancer, which is the most common type of low grade localized prostate cancer (See page 1). Nymox teaches that the subjects had initial Gleason grade of 3+3 or lower (See pages 2). Nymox teaches administering fexapotide triflutate to the subjects (See page 1). Nymox teaches that the FT is administered directly into the prostate and was injected into the area of the prostate where the cancer was previously detected prior to enrollment in the study (See page 1). Nymox teaches that treatment with FT resulted in 73% less surgery or radiotherapy associated with Gleason grade progression after 78 months (See page 1). Nymox teaches that treatment with FT resulted in an 81% reduction in progression to Gleason primary grade 4 or higher after 78 months (See page 1). Nymox teaches that the therapeutically effective amount of FT is 2.5 mg and 15 mg (See page 1). 
Nymox does not explicitly teach that fexapotide is administered only to the unifocal prostate cancer tumor.
However, Mazzucchelli et al. teach that improvements in screening and detection have meant that many men with prostate cancer now present with low-risk disease, potentially amenable to organ sparing ablative procedures or focal therapy, i.e. individualized treatment that selectively ablates known disease and preserve existing functions, with the overall objective of minimizing lifetime morbidity without compromising life expectancy (See page 5155). Mazzucchelli et al. teach that despite the fact that 20-30% of patients might be candidates for 
Shore et al. teach fexapotide triflutate is highly selective for prostate glandular epithelium when it is injected into the prostate (See page 7). Shore et al. teach that fexapotide triflutate does not circulate outside of the prostate to any discernible level after intraprostatic administration (See page 7). Shore et al. teach that prostate cancer (PCa) incidence is significantly reduced in patients treated with 2.5 mg fexapotide triflutate (See page 9 and table 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer fexapotide triflutate directly to a unifocal prostate cancer tumor for reducing cancer incidence, reducing cancer grade, and reducing cancer progression in a mammal having a low grade unifocal prostate cancer because Mazzucchelli et al. teach that patients with unifocal low-risk prostate cancer are candidates for focal therapy, and targeting the unifocal tumor directly with focal therapy allows for the destruction of the portion of the gland that is malignant, while preserving non-malignant areas. One of ordinary skill in the art would be motivated to administer fexapotide triflutate directly into a unifocal prostate cancer tumor because doing so would provide a localized therapy that maintains physiological function, such as urinary continence and erectile function, by preserving the non-malignant portion of the prostate in patients with a unifocal prostate cancer tumor. One of 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that use of a known technique to improve similar methods in the same way is obvious because the technique for improving a particular class of methods would be part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. In the instant case, the use of a known technique (i.e. intraprostatic injection directly into the prostate cancer tumor) to improve a similar method (i.e. intraprostatic injection into the area where the tumor was originally detected), would be a part of the ordinary capabilities of a person of ordinary skill in the art. Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Status
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDRA E DILLAHUNT/Examiner, Art Unit 1646